Exhibit CONTACT: WeissComm Partners Julio Cantre, 415-946-1055 jcantre@wcpglobal.com Alsius Corporation Reports Record Second Quarter 2008 Financial Results and Business Progress Achieves $3 million quarterly revenue milestone for the first time in company history U.S. revenues increase 60 percent versus second quarter last year IRVINE, Calif., August 7, 2008 Alsius Corporation (Nasdaq: ALUS), the worldwide leader in intravascular temperature management (IVTM™) therapies for critically ill patients, today reported on its financial results and business progress for the second quarter and six months ended June 30, 2008. Revenue for the second quarter of 2008 increased 20 percent to $3.0 million, compared to $2.5 million in the second quarter of 2007. Revenue for the six months ended June 30, 2008 increased 22 percent to $5.5 million, compared to $4.5 million for the same period in 2007. The increase in revenue in the quarter and six months ended June 30, 2008 was attributable primarily to increased sales in the U.S., where revenue grew 60 percent in the second quarter 2008 and 51 percent in the first half of 2008, compared to the same respective periods in "We are proud to report the strongest quarter and half-year in Alsius history, which is a direct result of our investment in creating awareness in the U.S. of our leading intravascular temperature management solutions," said Bill Worthen, President and CEO of Alsius. “We remain excited because, in addition to our revenue increases, our pipeline of leads continued to grow last quarter, reflecting greater interest among U.S. critical care specialists. The increase in our pipeline is an important factor as we strive to penetrate the critical care market with our IVTM solution" Additional Second Quarter and First Half 2008 Financial Results In the second quarter of 2008, gross profit was $0.96 million, compared to $0.33 million in the second quarter of 2007. In the first half of 2008, gross profit was $1.5 million, compared to $0.41 million for the same period in As a percentage of revenue, cost of revenue decreased to 68 percent of sales for the second quarter 2008, from 87 percent of sales for the second quarter of 2007. As a percentage of revenue, cost of revenue decreased to 72 percent of sales for the first half of 2008, from 91 percent of sales for the first half of 2007. The percentage decrease was primarily due to the realization of cost reduction programs and higher average selling prices as a result of an increase in sales in the U.S. Total operating expenses in the second quarter of 2008 were $5.6 million compared to $4.0 million for the second quarter of 2007.Included in the second quarter 2008 expenses were non-cash, stock compensation expenses of $0.88 million, compared to $0.11 million for the same period in 2007.Total operating expenses in the first half of 2008 were $11.6 million compared to $8.3 million for the same period in 2007.Included in the first half of 2008 expenses were non-cash, stock compensation expenses of $1.9 million, compared to $0.23 million for the same period in 2007. The increase in total operating expenses for the second quarter of 2008 was primarily attributable to the growth in Alsius' direct sales force and marketing activities to support worldwide market expansion. The net loss for the second quarter of 2008 decreased to $4.7 million, or $0.22 per share, from $5.0 million, or $0.42 per share, for the second quarter of 2007.The net loss for the first half of 2008 decreased to $10.2 million, or $0.49 per share, from $11.3 million, or $0.99 per share, for the same period in 2007. Cash and cash equivalents were $13.3 million at June 30, 2008, compared to $18.5 million at March 31, 2008, and $24.4 million at December 31, 2007. Cash used for operating activities during the first half of 2008 was $9.2 million.In addition, the company repaid $1.6 million of debtduring the first half of 2008. "Revenues from our products in the U.S. continued to grow as a percentage of overall revenue during the second quarter and first half of 2008, compared to last year," added Mr. Worthen. "In Europe, where we sell through a network of distributors, we expect our growth rate in 2008 to exceed our rate of growth in 2007." Recent Highlights and Accomplishments - Sales achievements o Increased the cumulative number of systems installed worldwide, with more than 675 Alsius IVTM systems currently installed in over 330 hospitals. o Encouraged greater U.S. adoption of the newest IVTM system in Alsius’ product line, the Thermogard XP™, representing over 70 percent of systems sold in the U.S. in the second quarter of 2008. o Awarded contractsby three major hospital group purchasing organizations (GPO), including MedAssets Supply Chain Systems, HealthTrust Purchasing Group, LP and Premier Purchasing Partners, L.P., to provide its intravascular temperature management products to their respective hospital networks, bringing the total number of GPO contracts to five. - Increased market awareness o Generated a record number of new pipeline leads at the annual meeting of the American Association of Critical Care Nurses/NTI, where Alsius sponsored eight clinical education presentations on the use of IVTM, and hosted a reception featuring special guest, former NFL Buffalo Bills player Kevin Everett, which was attended by more than 1000 nurses. o Hosted clinical discussions, at medical conferences worldwide, highlighting cases and studies in which Alsius IVTM was used across a variety of clinical applications. o Hosted the second in a series of educational webinars titled, “The Challenge of Temperature Management: The Nurse’s Role,” in which nurses from more than 200 hospital sites participated. - Corporate progress o Appointed Gregory J. Tibbitts as interim chief financial officer.Mr. Tibbitts most recently served as chief financial officer of Cryocor, Inc., a medical device company focused on cardiology that was acquired earlier this year by Boston Scientific Corporation. About
